Exhibit 10.7


Execution Copy


ARCH COAL
FIRST AMENDMENT TO THE
SECOND AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT
THIS FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED PURCHASE AND SALE
AGREEMENT (this “Amendment”), dated as of December 21, 2016, is entered into
among each of the parties listed on the signature pages hereto as an Originator
(each an “Originator”; and collectively, the “Originators”) and ARCH COAL, INC.
(the “Company”).
RECITALS
1.The Company and the Originators are parties to the Second Amended and Restated
Purchase and Sale Agreement, dated as of October 5, 2016 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Agreement”).
2.    Effective as of a date after the date hereof and on or prior to December
31, 2016 (such date, the “Reorganization Effective Date”) each of the
Originators listed on Exhibit A hereto as a “Subject Originator” (each, a
“Subject Originator”) will be converting from a corporation organized in the
applicable State set forth on Exhibit A hereto to a limited liability company
(each, a “Converted Originator”) organized in such same State (such
reorganization with respect to any Subject Originator, a “Subject
Reorganization” and collectively, the “Subject Reorganizations”).
3.    In connection with the Subject Reorganizations, the parties hereto desire
to amend the Agreement as hereinafter set forth.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
SECTION 1.Certain Defined Terms. Capitalized terms that are used but not defined
herein shall have the meanings set forth in the Agreement.
SECTION 2.    Notice; Consent.
2.1    Notice. Each Subject Originator hereby provides notice of its intent to
perform a Subject Reorganization effective as of the Reorganization Effective
Date and requests that each of the parties hereto acknowledge and consent on the
date hereto to the occurrence of the Subject Reorganizations on the
Reorganization Effective Date.
2.2    Consent. Subject to terms and conditions set forth in this Amendment,
each of the parties hereto hereby: (i) acknowledges such notice set forth in
Section 2.1 above, (ii) consents to occurrence of the Subject Reorganizations on
the Reorganization Effective Date and (iii) waives any notice requirement with
respect to the Subject Reorganizations set forth in the Agreement or any other
Transaction Document.


    

--------------------------------------------------------------------------------

Exhibit 10.7


Execution Copy


2.3    Authorization to File Financing Statement.     In connection with the
Subject Reorganizations, each of the parties hereto hereby consents to the
filing, by or on behalf of the Administrator and at the Originators’ sole
expense, on or after the Reorganization Effective Date of the UCC-1 financing
statements and UCC-3 financing statement amendments in substantially the forms
attached hereto as Exhibit B.
SECTION 3.    Amendments to the Agreement. The Agreement is hereby amended as of
the Reorganization Effective Date as follows:
3.1    Schedule I to the Agreement is hereby replaced in its entirety with
Schedule I attached hereto.
3.2    Schedule II to the Agreement is hereby replaced in its entirety with
Schedule II attached hereto.
3.3    Schedule IV to the Agreement is hereby replaced in its entirety with
Schedule IV attached hereto.
3.4    Schedule V to the Agreement is hereby replaced in its entirety with
Schedule V attached hereto.
SECTION 4.    Assumption of Subject Originators’ Obligations. Each of the
Subject Originators hereby covenants and agrees that in connection with the
Subject Reorganizations it is transferring and assigning all of its rights,
duties, obligations and liabilities under the Agreement and each of the other
Transaction Document to which it is a party, to its related Converted Originator
and that such related Converted Originator shall effective as of the
Reorganization Effective Date (i) assume all of such rights, duties, obligations
and liabilities under the Agreement and each of the other Transaction Document
to which its related Subject Originator was a party and (ii) become a party to,
and have the rights, duties, obligations and liabilities of an Originator under,
the Agreement and each of the other Transaction Document to which its related
Subject Originator was a party.
SECTION 5.    Representations and Warranties. Each of the Originators hereby
represents and warrants as follows:
(a)    Representations and Warranties. The representations and warranties made
by it in the Transaction Documents are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
(b)    Enforceability.     The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended hereby, are within each of its organizational
powers and have been duly authorized by all necessary organizational action on
its part. This Amendment and the Agreement, as amended hereby, are such Person’s
valid and legally binding obligations, enforceable in accordance with their
respective terms.


 
2
 



    

--------------------------------------------------------------------------------

Exhibit 10.7


Execution Copy


(c)    No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Purchase and Sale
Termination Event, Unmatured Purchase and Sale Termination Event, Termination
Event or Unmatured Termination Event exists or shall exist.
(d)    UCC Details. The legal names as well as all of the other information set
forth on Schedules I, II, IV and V hereto with respect to Converted Originators
shall be true and correct immediately after giving effect to the Subject
Reorganizations.
SECTION 6.    Effect of Amendment. All provisions of the Agreement, as expressly
amended and modified by this Amendment, shall remain in full force and effect.
After this Amendment becomes effective, all references in the Agreement (or in
any other Transaction Document) to “this Agreement”, “hereof”, “herein” or words
of similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein.
SECTION 7.    Effectiveness. This Amendment shall become effective as of the
date hereof (or with respect to Section 3 hereof, the Reorganization Effective
Date) upon receipt by the Administrator of duly executed counterparts of this
Amendment by each of the parties hereto in form and substance reasonably
satisfactory to the Administrator.
SECTION 8.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.
SECTION 9.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York.
SECTION 10.    Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.
SECTION 11.    Ratification. After giving effect to this Amendment and the
transactions contemplated by this Amendment, all of the provisions of the
Performance Guaranty shall remain in full force and effect and the Performance
Guarantor hereby ratifies and affirms the Performance Guaranty and acknowledges
that (a) the Performance Guaranty has continued and shall continue in full force
and effect in accordance with its terms, (b) each of the Subject Originators and
each of the Converted Originators shall constitute “Covered Subsidiaries” (under
and as defined in the Performance Guaranty) for purposes of the Performance
Guaranty and (c) each of the Subject Originators’ and each of the Converted
Originators’ obligations under the Agreement shall constitute “Guaranteed
Obligations” (under and as defined in the Performance Guaranty) for purposes of
the Performance Guaranty.


 
3
 



    

--------------------------------------------------------------------------------

Exhibit 10.7


Execution Copy


SECTION 12.    Further Assurances. Each of the Originators and the Company
hereby agrees to do, at the joint and several expense of the Originators, all
such things and execute all such documents and instruments and authorize and
file all such financing statements and financing statement amendments, in each
case, as the Administrator or the Company may reasonably consider necessary or
desirable to give full effect to the transaction contemplated by this Amendment
and the documents, instruments and agreements executed in connection herewith
and therewith.
SECTION 13.    Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of one or
more provisions of this Amendment in one jurisdiction shall not have the effect
of rendering such provision or provisions unenforceable in any other
jurisdiction.
SECTION 14.    Certain Covenants Regarding Post-Closing Conditions.
(a)    Secretary Certificate. On or within ten (10) Business Days following the
Reorganization Effective Date (or such later date as may be reasonably agreed by
the Administrator in writing), the Company shall deliver (or cause to be
delivered) to the Administrator a certificate of the Secretary or Assistant
Secretary of each Converted Originator certifying the names and true signatures
of the officers authorized on such Person’s behalf to sign the Transaction
Documents to be executed and delivered by it on and after the Reorganization
Effective Date.
(b)    Organic Documents. On or within ten (10) Business Days following the
Reorganization Effective Date (or such later date as may be reasonably agreed by
the Administrator in writing), the Company shall deliver (or cause to be
delivered) to the Administrator the certificate or articles of incorporation or
other organizational document of each Converted Originator (including all
amendments and modifications thereto) duly certified by the Secretary of State
of the jurisdiction of such Converted Originator’s organization as of a recent
date, together with a copy of the limited liability company agreement of such
Converted Originator, each duly certified by the Secretary or an Assistant
Secretary of such Converted Originator.
(c)    Good Standing. On or within ten (10) Business Days following the
Reorganization Effective Date (or such later date as may be reasonably agreed by
the Administrator in writing), the Company shall deliver (or cause to be
delivered) to the Administrator a good standing certificate issued as of a
recent date for each Converted Originator by the Secretary of State (or similar
official) of the jurisdiction of such Converted Originator’s organization.
(d)    Lien Search. On or within ten (10) Business Days following the
Reorganization Effective Date (or such later date as may be reasonably agreed by
the Administrator in writing), the Company shall deliver (or cause to be
delivered) to the Administrator a completed UCC search reports, dated the
Reorganization Effective Date or later, listing the financing statements filed
in all applicable jurisdictions that name each Converted Originator as debtor,
together with copies of such other financing statements,


 
4
 



    

--------------------------------------------------------------------------------

Exhibit 10.7


Execution Copy


and similar search reports with respect to judgment liens, federal tax liens and
liens of the Pension Benefit Guaranty Corporation in such jurisdictions, as the
Administrator may reasonably request, showing no Adverse Claims on any Pool
Assets other than any security interests that are released as of the Closing
Date pursuant to the Confirmation Order or the Plan of Reorganization.
(e)    Certain Opinions. On or within ten (10) Business Days following the
Reorganization Effective Date (or such later date as may be reasonably agreed by
the Administrator in writing), the Company shall deliver (or cause to be
delivered) to the Administrator, favorable opinions, addressed to the
Administrator, each Purchaser Agent and each Purchaser, in form and substance
reasonably satisfactory to the Administrator, of external counsel for each
Converted Originator, covering such matters as the Administrator may reasonably
request, including, without limitation, (i) certain Delaware corporate and no
conflict matters, (ii) certain organizational and New York enforceability
matters and (iii) certain UCC creation and Delaware perfection matters.
(f)    Certain Local Opinions. As soon as practicable following the
Reorganization Effective Date and in any event not later than 120 days following
the Closing Date, the Company shall deliver (or cause to be delivered) to the
Administrator favorable opinions, addressed to the Administrator, each Purchaser
Agent and each Purchaser, in form and substance reasonably satisfactory to the
Administrator, of external counsel for the Converted Originators covering
certain corporate and UCC perfection matters relating to the Converted
Originators organized in Kentucky, West Virginia and Virginia as well as certain
UCC perfection matters with respect to county-level filings made by each
Converted Originator.
(g)    Notwithstanding anything to the contrary set forth in this Amendment, the
Agreement or any other Transaction Document, the failure to timely perform or
cause to be performed any of the covenants under this Section 14 shall
constitute a Termination Event with no grace period and revoke the consent
provided for under Section 2 hereof.


[SIGNATURES BEGIN ON NEXT PAGE]






 
5
 



    

--------------------------------------------------------------------------------


Exhibit 10.7


Execution Copy






ARCH COAL, INC.,
as Company



By:    /s/ Robert G. Jones    
Name:    Robert G. Jones
Title:    Sr. Vice President-Law, General Counsel     and Secretary



ARCH COAL SALES COMPANY, INC.,
as Servicer



By:    /s/ Robert G. Jones    
Name:    Robert G. Jones
Title:    Secretary







    

--------------------------------------------------------------------------------

Exhibit 10.7


Execution Copy


ARCH COAL SALES COMPANY, INC.
ARCH ENERGY RESOURCES, LLC
ARCH WESTERN RESOURCES, LLC
COAL-MAC, INC.
CUMBERLAND RIVER COAL COMPANY
LONE MOUNTAIN PROCESSING, INC.
MINGO LOGAN COAL COMPANY
MOUNTAIN COAL COMPANY, L.L.C.
THUNDER BASIN COAL COMPANY, L.L.C.
BRONCO MINING COMPANY, INC.
COALQUEST DEVELOPMENT LLC
HAWTHORNE COAL COMPANY, INC.
HUNTER RIDGE COAL COMPANY
HUNTER RIDGE HOLDINGS, INC.
HUNTER RIDGE, INC.
ICG BECKLEY, LLC
ICG EAST KENTUCKY, LLC
ICG ILLINOIS, LLC
ARCH COAL GROUP, LLC
ICG, LLC
ICG NATURAL RESOURCES, LLC
ICG TYGART VALLEY, LLC
INTERNATIONAL ENERGY GROUP, LLC
KING KNOB COAL CO., INC.
MARINE COAL SALES COMPANY
MELROSE COAL COMPANY, INC.
PATRIOT MINING COMPANY, INC.
SIMBA GROUP, INC.
UPSHUR PROPERTY, INC.
VINDEX ENERGY CORPORATION
WHITE WOLF ENERGY, INC.
WOLF RUN MINING COMPANY,
as Originators


By:    /s/ Robert G. Jones    
Name:    Robert G. Jones
Title:    Secretary






    

--------------------------------------------------------------------------------

Exhibit 10.7


Execution Copy




CONSENT TO:


PNC BANK, NATIONAL ASSOCIATION,
as Administrator and as a Purchaser Agent



By:    /s/ Michael Brown    
Name:    Michael Brown
Title:    Senior Vice President




PNC BANK, NATIONAL ASSOCIATION,
as the LC Bank



By:    /s/ Michael Brown    
Name:    Michael Brown
Title:    Senior Vice President








    

--------------------------------------------------------------------------------

Exhibit 10.7


Execution Copy




REGIONS BANK,
as a Purchaser Agent



By:    /s/ Linda M. Harris    
Name:    Linda M. Harris
Title:    Senior Vice President












    

--------------------------------------------------------------------------------


Exhibit 10.7


Execution Copy


Schedule I

LIST OF ORIGINATORS


Arch Coal Sales Company, Inc.
Arch Energy Resources, LLC
Arch Western Resources, LLC
Coal-Mac LLC
Cumberland River Coal LLC
Lone Mountain Processing LLC
Mingo Logan Coal LLC
Mountain Coal Company, L.L.C.
Thunder Basin Coal Company, L.L.C.
Bronco Mining Company LLC
CoalQuest Development LLC
Hawthorne Coal Company LLC
Hunter Ridge Coal LLC
Hunter Ridge Holdings, Inc.
Hunter Ridge LLC
ICG Beckley, LLC
ICG East Kentucky, LLC
ICG Illinois, LLC
Arch Coal Group, LLC
ICG, LLC
ICG Natural Resources, LLC
ICG Tygart Valley, LLC
International Energy Group, LLC
King Knob Coal Co., Inc.
Marine Coal Sales LLC
Melrose Coal Company LLC
Patriot Mining Company LLC
Simba Group LLC
Upshur Property LLC
Vindex Energy LLC
White Wolf Energy LLC
Wolf Run Mining LLC






 
Schedule I-1





    

--------------------------------------------------------------------------------


Exhibit 10.7


Execution Copy


Schedule II

LOCATION OF EACH ORIGINATOR


Originator
Location
Arch Coal Sales Company, Inc.
Delaware
Arch Energy Resources, LLC
Delaware
Arch Western Resources, LLC
Delaware
Coal-Mac LLC
Kentucky
Cumberland River Coal LLC
Delaware
Lone Mountain Processing LLC
Delaware
Mingo Logan Coal LLC
Delaware
Mountain Coal Company, L.L.C.
Delaware
Thunder Basin Coal Company, L.L.C.
Delaware
Bronco Mining Company LLC
West Virginia
CoalQuest Development LLC
Delaware
Hawthorne Coal Company LLC
West Virginia
Hunter Ridge Coal LLC
Delaware
Hunter Ridge Holdings, Inc.
Delaware
Hunter Ridge LLC
Delaware
ICG Beckley, LLC
Delaware
ICG East Kentucky, LLC
Delaware
ICG Illinois, LLC
Delaware
Arch Coal Group, LLC
Delaware
ICG, LLC
Delaware
ICG Natural Resources, LLC
Delaware
ICG Tygart Valley, LLC
Delaware
International Energy Group, LLC
Delaware



 
Schedule II-1







    

--------------------------------------------------------------------------------

Exhibit 10.7


Execution Copy


King Knob Coal Co., Inc.
West Virginia
Marine Coal Sales LLC
Delaware
Melrose Coal Company LLC
West Virginia
Patriot Mining Company LLC
West Virginia
Simba Group LLC
Delaware
Upshur Property LLC
Delaware
Vindex Energy LLC
West Virginia
White Wolf Energy LLC
Virginia
Wolf Run Mining LLC
West Virginia





 
Schedule II-2







    

--------------------------------------------------------------------------------


Exhibit 10.7


Execution Copy


Schedule IV

TRADE NAMES

Legal Name
Trade Names
Arch Coal Sales Company, Inc.
 
Arch Energy Resources, LLC
 
Arch Western Resources, LLC
 
Coal-Mac LLC
Phoenix Coal-Mac Mining, LLC
Cumberland River Coal LLC
Arch of the North Fork
Lone Mountain Processing LLC
 
Mingo Logan Coal LLC
 
Mountain Coal Company, L.L.C.
 
Thunder Basin Coal Company, L.L.C.
 
Bronco Mining Company LLC
 
CoalQuest Development LLC
 
Hawthorne Coal Company LLC
 
Hunter Ridge Coal LLC
 
Hunter Ridge Holdings, Inc.
 
Hunter Ridge LLC
 
ICG Beckley, LLC
ACI Beckley, LLC
ACI Beckley
ICG East Kentucky, LLC
 
ICG Illinois, LLC
ACI Illinois, LLC
Arch Coal Group, LLC
 
ICG, LLC
ICG Coal, LLC
ICG Natural Resources, LLC
ACI Natural Resources, LLC
ACI Natural Resources
ICG Tygart Valley, LLC
ACI Tygart Valley, LLC
International Energy Group, LLC
 



 
Schedule IV-1
 



    

--------------------------------------------------------------------------------

Exhibit 10.7


Execution Copy


King Knob Coal Co., Inc
 
Marine Coal Sales LLC
 
Melrose Coal Company LLC
 
Patriot Mining Company LLC
 
Simba Group LLC
 
Upshur Property LLC
 
Vindex Energy LLC
 
White Wolf Energy LLC
 
Wolf Run Mining LLC
 









 
Schedule IV-2
 



    

--------------------------------------------------------------------------------


Exhibit 10.7


Execution Copy




Schedule V



LOCATION OF MINING OPERATIONS
 


ORIGINATORS
MINEHEAD
STATE
COUNTY
Arch Coal Sales Company, Inc.
N/A
 
 
Arch Energy Resources, LLC
N/A
 
 
Arch Western Resources, LLC
N/A
 
 
Coal-Mac LLC
Holden
Ragland / Phoenix
West Virginia
West Virginia
Logan
Mingo
Cumberland River Coal LLC
Cumberland River (aka Pardee)
Cumberland River (aka Pardee)
Kentucky
Virginia
Letcher
Wise
Lone Mountain Processing LLC
Lone Mountain
Lone Mountain
Kentucky
Virginia
Harlan
Lee
Mingo Logan Coal LLC
Mountain Laurel
West Virginia
Logan
Mountain Coal Company, L.L.C.
West Elk
Colorado
Gunnison
Thunder Basin Coal Company, L.L.C.
Black Thunder
Coal Creek
Wyoming
Wyoming
Campbell
Campbell
Bronco Mining Company LLC
N/A
 
 
CoalQuest Development LLC
N/A
 
 
Hawthorne Coal Company LLC
N/A
 
 
Hunter Ridge Coal LLC
N/A
 
 
Hunter Ridge Holdings, Inc.
N/A
 
 
Hunter Ridge LLC
N/A
 
 
ICG Beckley, LLC
Beckley
West Virginia
Raleigh
ICG East Kentucky, LLC
East Kentucky
Kentucky
Pike
ICG Illinois, LLC
Viper
Illinois
Sangamon
Arch Coal Group, LLC
N/A
 
 



 
Schedule V-1
 



    

--------------------------------------------------------------------------------

Exhibit 10.7


Execution Copy


ORIGINATORS
MINEHEAD
STATE
COUNTY
ICG, LLC
N/A
 
 
ICG Natural Resources, LLC
N/A
 
 
ICG Tygart Valley, LLC
Tygart Valley
West Virginia
Taylor
International Energy Group, LLC
N/A
 
 
King Knob Coal Co., Inc.
N/A
 
 
Marine Coal Sales LLC
N/A
 
 
Melrose Coal Company LLC
N/A
 
 
Patriot Mining Company LLC
Patriot Mining
West Virginia
Monogalia
Simba Group LLC
N/A
 
 
Upshur Property LLC
N/A
 
 
Vindex Energy LLC
Jackson Mountain Mine
Vindex Energy
Vindex Energy
Maryland
Maryland
West Virginia
Allegany
Garrett
Grant
White Wolf Energy LLC
N/A
 
 
Wolf Run Mining LLC
Buckhannon Harrison
Buckhannon Harrison
Sentinel
West Virginia
West Virginia
West Virginia
Upshur
Harrison
Barbour







 
Schedule V-2
 



    

--------------------------------------------------------------------------------


Exhibit 10.7


Execution Copy


Exhibit A
SUBJECT REORGANIZATIONS
Subject Originators
Location
 
Converted Originators
Location
Lone Mountain Processing, Inc.
Delaware
 
Lone Mountain Processing LLC
Delaware
Cumberland River Coal Company
Delaware
 
Cumberland River Coal LLC
Delaware
Coal-Mac, Inc.
Kentucky
 
Coal-Mac LLC
Kentucky
Mingo Logan Coal Company
Delaware
 
Mingo Logan Coal LLC
Delaware
Simba Group, Inc.
Delaware
 
Simba Group LLC
Delaware
Hawthorne Coal Company, Inc.
West Virginia
 
Hawthorne Coal Company LLC
West Virginia
Hunter Ridge Coal Company
Delaware
 
Hunter Ridge Coal LLC
Delaware
White Wolf Energy, Inc.
Virginia
 
White Wolf Energy LLC
Virginia
Bronco Mining Company, Inc.
West Virginia
 
Bronco Mining Company LLC
West Virginia
Upshur Property, Inc.
Delaware
 
Upshur Property LLC
Delaware
Marine Coal Sales Company
Delaware
 
Marine Coal Sales LLC
Delaware
Wolf Run Mining Company
West Virginia
 
Wolf Run Mining LLC
West Virginia
Patriot Mining Company, Inc.
West Virginia
 
Patriot Mining Company LLC
West Virginia
Melrose Coal Company, Inc.
West Virginia
 
Melrose Coal Company LLC
West Virginia
Vindex Energy Corporation
West Virginia
 
Vindex Energy LLC
West Virginia
Hunter Ridge, Inc.
Delaware
 
Hunter Ridge LLC
Delaware









 
Exhibit A
First Amendment to Second A&R PSA
 (Arch Coal)



    

--------------------------------------------------------------------------------


Exhibit 10.7


Execution Copy


Exhibit B



UCC-1 FINANCING STATEMENT AND UCC-3 FINANCING STATEMENT AMENDMENTS TO BE FILED


(attached)


 
Exhibit B
First Amendment to Second A&R PSA
 (Arch Coal)



    